Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 1 of 16 PageID #: 14

       I




                              VOLUNTARY ARBITRATION PROCEEDINGS




              In the Matter                      ( Opinion and Award

            of the Arbitration                   (

                                                 ( Grievant: Dustin Jett

               Between                           (

                                                 ( Date of Hearing: July 10, 2019

           Frontier Communication                (
              Corporation                        (

                                                 ( Record Closed: October 1, 2019


                                                 (

                                                 (

                 And                             (

                                                 (
       Communications Workers                    (

              Of America                         ( Date of Award: December 1, 2019




Representing the Company:             Richard M. Wallace, Esq.
                                      Attorney




Representing the Union:              James R. Glowacki, Esq.
                                     Attorney




                                                 William J. Miller, Jr.
                                                 Arbitrator
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 2 of 16 PageID #: 15




 L            THE GRIEVANCE



              Dustin Jett, the grievant herein, an operator for Frontier Communications Company


           (hereafter referred to as the "Company") was suspended and terminated from his


           employment. Grievances were filed on his behalf by Local Union 201 1 of the

           Communications Workers of America (hereafter referred to as the "Union"). The

           grievances were filed in accordance with the applicable provisions of the General

           Agreement between Communications Workers of America, AFL-CIO and Frontier


           Communications, Frontier West Virginia Inc., August 3, 2013 to August 5, 2017


           (hereafter referred to as the "Agreement"). The grievances were denied by the Company.


           The Union appealed the grievances to arbitration. This arbitrator was selected to hear and


           decide the issue. A hearing was held in Bridgeport, West Virginia on July 10, 2019.


           During the hearing, the parties were able to present evidence, both oral and written, to


       examine and cross examine the witnesses who were sworn and sequestered, and to argue

       their respective positions. In lieu of oral closing arguments, the parties decided to file

       post hearing briefs. The briefs were received in the office of the arbitrator on October 1,


       2019, at which time the record was considered closed.



     II.     BACKGROUND



               Pamela Rutherford, Supervisor with Operator Services and Same Day


       Administration, stated that the grievant reports to her. She briefly described the duties the


       grievant, an operator, performed on a regular basis. Ms. Rutherford discussed Article 1 1

       of the Agreement, which is the non-discrimination clause. She pointed out this clause

       provides that there is an agreement with the Union and Company that it is unlawful to



                                                    1
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 3 of 16 PageID #: 16




    discriminate, specifically regarding race, color, religion, sex, sexual orientation, age,


    disability and national origin. She stated that in her opinion, as a manager of the


    Company, if the Company determines that an employee has committed an act of

    discrimination, that the Company would be in violation of the Agreement if it didn't take


    action against the employee. She submitted the Company's code of business conduct and

    ethics, which she said is applicable to all Company employees, including the grievant.

    She contended such code provides that the Company has a zero tolerance for


    discrimination and threats of any kind, and the code provides the Company "does not


    tolerate illegal discrimination, harassment or threats of any kind". She said that race


    would be a protective characteristic, and derogatory comments or jokes would be a

    violation of the code of ethics. She said she believed that the use of a racial epithet like

    calling an African American a negro would be a derogatory comment based on

    somebody's race. She stated further that based on her understanding of the code of ethics.

    that making a generalization about an entire race labeling that race as a victim or

    dramatic would be a derogatory comment.



         Ms. Rutherford submitted into evidence the Frontier Communications electronic


    communication policy, and she indicated the grievant signed his name as receiving the

    policy. She noted that the policy says that Frontier will not tolerate or condone any type

    of discriminatory harassment. She contended the policy is a "zero tolerance" policy. Ms.


    Rutherford provided further explanation of the policy, including some examples of

    conduct that would be violative of the policy. She stated that she got notice of the text

    that was sent by the grievant to Ms. Hunter. She said Ms. Hunter was extremely upset,

    and she told her to take a break and calm down. She testified the grievant approached her


                                               2
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 4 of 16 PageID #: 17



     and said he did something in the office that he was really upset about and that he


     regretted, that being he sent a text by mistake to Jennifer Hunter, and he said he wanted


     to apologize. She related she eventually did receive a copy of the text message from


     Jennifer Hunter. She stated that after she received the text, she called her Director, Sherry


     Crutchfield, and discussed the matter with her. She testified that the Company conducted

     an investigation into what occurred, and she shared the results of the investigation. As


     part of the investigation, Ms. Rutherford said Ms. Hunter used inappropriate language,

     saying the word "bitch". She contended that during the investigation, no evidence was


    ' developed that any of the profanity used by Ms. Hunter was related to an individual's

     protected characteristic, for example, race or age or gender. She said the investigation


     revealed that the conduct engaged in by Ms. Hunter was different than the conduct of the


     grievant. Specifically, with the grievant, it was discriminative, and stereotyping, but with


     Ms. Hunter, it was bad language.



         During cross examination, Ms. Rutherford testified that the Company did not


    conduct a separate investigation as to whether Jennifer Hunter violated the non-


    harassment policy. She indicated Ms. Hunter used the word "fuck". She noted that it was


    not acceptable for Ms. Hunter to use bad language in the workplace. She stated she is


    aware that the grievant is a homosexual. She said the Agreement prohibits discrimination


    on the basis of sexual orientation. She stated that it could be discrimination to call a co


    worker a bitch because of their sexual orientation.



         The grievant testified he was hired on November 1 7, 2014 as an operator, and he has

    been working for Operator Services. He said he received a performance evaluation for

    2016, and such document was submitted into evidence. He stated that on the day of the

                                               3
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 5 of 16 PageID #: 18



    incident there were seven employees, but there was no supervisor. He said this was on

    December 21, 2018. He indicated since he has worked in his location there was a


    television set, and it was a general understanding with the people in the room, if we

    wanted to change a channel, or wanted to watch a certain program, it was just kind of an


    understanding. He stated further the volume would be monitored so if it was an issue with


    anybody, there was never an issue of not, somebody refusing to turn the volume down or


    monitor the volume. He stated that he and all of his co-workers got along.



         Regarding the incident on question, he testified that Jennifer went to lunch. He said

    he proceeded to get up and get the remote that was sitting on the partition of the cube. He


    recalled it being changed to a weather channel, then he sat and continued his work as


    usual. He stated the other workers in the room had no issue with him changing the


    channel. He testified when Ms. Hunter returned, it appeared she was agitated and upset.


    He said she slammed her desk and said "fuck it", got up from her desk, walked around

    the cubicle, came back to his desk, reached in behind him, and grabbed the remote off his


    desk, turned the volume completely down on the television, and then tossed the remote


    back on his desk and told him that if he wanted to change it that I could have just asked

    her for it and then went back to her desk. He indicated she said the words that she had


    been suspended over one bitch, that she was afraid to do it again. He testified he felt


    violated and intimidated by her, and he was offended and upset, because his is a


    homosexual. He said Ms. Hunter and everyone in the office knew he was a homosexual.


    He related he told Ms. Hunter it didn't have to be that way, that she could have asked for

    the remote back, and he would have handed it to her. He said it was his lunchtime and he


    left the room. The grievant said he felt like he needed to report the matter to a supervisor


                                              4
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 6 of 16 PageID #: 19



    so he went to look for one. He contended he was very shaken, so he sat on the end of a

    truck and just kind of processed through things. He stated he was upset, and that is when


    he sent the text message that he regretfully sent to Jennifer. He said he intended to send


    the text message to a friend, who he does not work with. He stated he decided to call his

    supervisor, Pam Rutherford, and tell her about the situation which was going on. He


    pointed out Ms. Rutherford told him to keep her updated as to what was going on. He


    stated he told Ms. Rutherford he wanted to apologize to Jennifer.



        During cross examination, the grievant said he is familiar with the code of business


    conduct, and he understands that the Company prohibits harassment and discrimination

    of any kind. The grievant testified that his text message was inappropriate. He stated that


    when Jennifer referred to a "bitch" she was referring to him. He said when the incident


    occurred, he was a victim as well, but he wanted to resolve the whole situation and

    apologize to her and remedy the situation and move on from it.



        Lexie Aman, operator in Operator Services, said she was working on December 21st.

    She described the events as to what occurred. She said when Jennifer came back from her


    break she was upset and she heard Jennifer say "I don't know why people think I am


    nice. They put me on meds for this, and I don't know why people try to push my


    buttons". She contended Jennifer stood up and said "fuck it", then walked around form


    her position over to Dustin's, grabbed the remote, muted the volume on the TV, and then


    said —. She threw the remote back down and said, "If you wanted the remote, all you had


    to do was ask".




                                             5
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 7 of 16 PageID #: 20



    III.   COMPANY POSITION



           The Company believes the sole issue to be whether the discharge of the grievant was


    for just cause, and if not, what shall be the remedy. At the heart of this matter, is the


    determination as to whether or not the Company has just cause to terminate grievant from


    his employment. While the Agreement is silent on the exact definition ofjust cause, there


    are a litany of prior arbitration decisions the find, at its core, that just cause includes

    notions of reasonableness and fairness.



           The Company asserts the undisputed evidence demonstrates that grievant violated


    the Company's code of business conduct and ethics, and its non-harassment policy, by


    committing acts of racial harassment and discrimination. There is no dispute that grievant


    was bound by both the Company's code of business conduct and ethics and its non-


    harassment policy. The Company argues the non-harassment policy is crystal clear that


    engaging in race related harassment will subject an employee to discipline, including


    discharge from employment.



           The Company argues that in this case the grievant has admitted that he committed


    two separate acts of racial discrimination/harassment, each of which supports termination


    standing alone. First, it is entirely undisputed that grievant utilized a racial slur when he


    referred to his African-American co-worker as a "negro". Likewise, it is undisputed that

    grievant engaged in negative stereotyping of when he wrote to his co-worker that because

    she was African-American, she must be "dramatic" and "always a victim". These two


    separate violations of the code of conduct and non-harassment policy should result in the




                                                6
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 8 of 16 PageID #: 21



    discharge of the grievant. Ultimately, the Company made the only disciplinary decision


    which was appropriate, discharge for just cause.



         It is the position of the Company that the Union's post-hoc argument of disparate

    treatment is without any merit, and is directly contradicted by grievant' s own testimony.


    The only argument advanced by the Union at arbitration was a disingenuous claim that


    the grievant should be reinstated because there was a disparity in discipline between

    himself and Ms. Hunter. This argument is premised upon a misguided and factually


    inaccurate allegation that Ms. Hunter made a derogatory statement about grievant' s


    sexuality (grievant is a gay) when she said "she was suspended over one bitch and she's


    not afraid to do it again". It is argued by the Company that neither the Union nor the

    grievant ever raised this allegation prior to grievant' s discharge, nor did either party ever


    file a grievance over the issue. It is the position of the Company that the conduct of the

    grievant and Ms. Hunter were different, and the conduct of Ms. Hunter did not constitute


    the same type of harassing discriminatory conduct as grievant's racist comments.

    Consequently, there was no disparity in discipline, because there was no evidence that


    Ms. Hunter engaged in similar conduct which would have required similar discipline.



        The Company contends that the arbitrator should reject the Union's disparate

    treatment argument, and because there are no mitigating factors for grievant's intolerable,


    racist conduct, the grievance should be denied.




                                               7
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 9 of 16 PageID #: 22



 IV.        UNION POSITION



            The Union believes the issue to be whether or not the Company terminated the

       grievant for just cause, and if not, what shall be the remedy. It is the position of the Union


       that the Company failed to show that the grievant 's termination was supported by just

       cause. It is necessary for the employer to prove both that misconduct occurred and that


       the penalty imposed was just to a reasonable and fair minded person. It is necessary,


       according to the Union, that the employer's investigation be conducted fairly and

       objectively, that the Company applied its rules evenhandedly, and the degree of discipline


       was reasonably related to the employee's proven offense and his record of service with


       the Company. In this case, the Company's investigation was not conducted fairly and


       objectively. The Company was aware that Ms. Hunter used inappropriate language

       toward the grievant, but declined to investigate whether discipline against Ms. Hunter


       was appropriate. The Company failed to investigate whether Ms. Hunter's use of the


       word "bitch" was related to the grievant' s sexual orientation, even though his


       homosexuality was well known in the office. It is contended by the Union that the

       Company essentially treated two employees differently for alleged violation of the same


       policy. While the Company began an investigation, and ultimately issued a termination of

       the grievant, during such investigation it determined information about Ms. Hunter using


       profanities, including the use of the word "bitch" to a homosexual employee, but did not

       conclude such investigation fairly. Because the Company did not apply its rules

       evenhandedly, it cannot show that grievant' s termination was supported by just cause.



           It is the position of the Company that it failed to follow progressive discipline in this


       instance. The contention of the Company that its "zero tolerance" policy requires it to

                                                 8
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 10 of 16 PageID #: 23




        terminate the grievant cannot be squared with the just cause provision of the Agreement,


        and does not override such just cause provision. As zero tolerance policies fly in the face


        ofjust cause, arbitrators will not hesitate to apply progressive discipline principles when


        employees are accused of using racial slurs. Furthermore, in this case the grievant

        recognized the wrongfulness of his actions and immediately wanted to apologize.



             For all of the reasons mentioned, the grievance should be sustained, the grievant

        should be reinstated and be made whole for all loses he sustained.



V.          RELEVANT CONTRACTUAL AND POLICY LANGUAGE



            A. RELEVANT CONTRACTUAL LANGUAGE



            Article II- Non-Discrimination



            SECTION 1. In a desire to restate their respective policies, neither the Company not


the Union shall unlawfully discriminate against any employee because of such employee's race,


color, religion, sex, sexual orientation, age, disability, or national origin; or because of his

activities in behalf of the Union; or because he is a disabled veteran or a veteran of the Vietnam

era; Provided, however, that nothing in this provision shall be construed to create rights under


any provision of the Company's pension or welfare benefits plans or to modify or affect those


plans in any way.



           SECTION 2. The use of the masculine or feminine gender in this General Agreement


shall be construed as including both genders and not as a sex limitation. (Jt. Ex. 1, pp. 21-22).




                                                   9
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 11 of 16 PageID #: 24




        B. RELEVANT POLICY LANGUAGE


          FRONTIER COMMUNICATIONS CODE OF BUSINESS CONDUCT AND
          ETHICS



          1 . Who Must Follow Our Code



          All Frontier employees are expected to uphold the highest standards of business ethics


and to know and follow applicable policies, laws and regulations... (Company Ex. 1, p. 1).



          2. Treating One Another with Respect



          Further, Frontier does not tolerate illegal discrimination, harassment, or threats of any


kind. Comments or conduct relating to a person's race, color, religion, national origin, ancestry,


sexual orientation, gender, marital status, age, physical or mental disability, or veteran status that

fail to respect the dignity of the individual are unacceptable. Such unacceptable behavior can be


either sexual or non-sexual in nature and can include, among other things, the following:



* Derogatory comments or jokes



* Visual displays, such as offensive photographs, videos and drawings



* Unwelcome conduct, including physical contact, such as touching, hugging, and massaging



* Assault, bullying, or intimidation



       Frontier does not tolerate harassment or discrimination (whether committed by a

coworker, a supervisor, or even a non-employee) and does not tolerate retaliation against anyone


for a good faith report of discrimination or harassment. (Company Ex. 1, p. 7).




                                                  10
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 12 of 16 PageID #: 25



        NON-HARASSMENT POLICY



        Frontier will not tolerate, condone or allow any discriminatory harassment, including


sexual, of any of its employees by a manager or supervisor, co-workers, customers, vendors or


others with whom the Company does business. The Company has no tolerance for such


harassment.



        Frontier will not tolerate verbal, written, or physical conduct the harasses, disrupts or

interferes with another's work performance or which creates an intimidating, offensive or hostile

environment.



        The conduct includes, but is not limited to:



        1 . Epithets, slurs, negative stereotyping, threatening, intimidating or hostile acts, that

relate to race, color, religion, national origin, sexual orientation, age or disability.



        2. Written or graphic material that denigrates or shows hostility or aversion toward an


individual or group because of race, color, religion, gender, national origin, sexual orientation,

age, or disability and that is placed on walls, bulletin boards, e-mail, downloaded and displayed


from the Internet, or elsewhere circulated in the workplace.



        Supervisors or employees who engage in any of the above conduct will be subject to

disciplinary action, up to and including discharge... (Company Ex. 2, p. 3).



VI.         OPINION



              The issue to be determined is whether or not the Company had just cause to


       terminate the employment of the grievant. A review of the relevant record has established


                                                   11
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 13 of 16 PageID #: 26



     the following material facts. The grievant was hired by the Company as an operator in


     Bridgeport Operator Services on November 17, 2014. On his most recent performance


     report, he was ranked as a proficient operator. During December 201 8, there were twelve


     operators working in Operator Services in Bridgeport. The operators worked in close


     proximity to one another, and the Company did not have a policy against having a


     television in the operator's office. The employees, would determine among themselves,


     who would change the channel or adjust the volume. On December 21, 2018, the grievant


     was working the 10:30 AM to 7:00 PM shift. Also working was operators Jennifer


     Hunter, Lexi Aman, Sandy Abbott, Lori Metz, Dustin White and Michelle Shadrick. On


     the morning of December 21, Jennifer Hunter was watching the television. When Ms.


     Hunter left the room for her lunch break, the grievant changed the channel. When Ms.


     Hunter returned from her lunch break according to the evidence established in the record,


     Ms. Hunter was agitated. According to information developed during the investigation,


     Ms. Hunter made a number of comments such as "I don't know why people push my


     buttons". At one point Ms. Hunter slammed the desk saying "fuck it", grabbed the


     remote, walked behind the grievant. muted the television, and threw the remote back


     down on his desk. She stated if Dustin wanted to change the television, all he had to do


     was ask. Ms. Hunter also stated she had been suspended over one bitch and was not


     afraid to do it again. The grievant contended he felt violated and intimidated and he left


     the room for his lunch break. According to Sandy Abbott, who was interviewed by the


     Company in this matter, Ms. Hunter stated "where did the bitch go" and pointed toward


     the grievant's position, stating "now that's a bitch". The grievant then prepared a text

     which stated "so this just happened. So Jenny had the TV remote when we got here




                                              12
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 14 of 16 PageID #: 27



     watching Judge shows (crap) but she's negro so she's dramatic and always the victim".


     He sent the text message to Ms. Hunter, claiming that he did not intend to send the


     message to Ms. Hunter. After the Company's investigation was completed, a decision


     was made to terminate the grievant.



          I have carefully reviewed the evidence, the Agreement and the arguments and


     citations of the parties. Upon completing such review, in light of the Company's


     established policies, it is evident that the grievant' s text was improper, was wrong, and


     was in violation of the Company's rules and regulations. There are no arguments that


     could be put forth which could justify the text in any manner whatsoever. From a "just


     cause" standpoint, the grievant's behavior was flat out "wrong" and unjustified. This


     being the case, it is understandable that the Company has determined that the grievant


     needed to be disciplined. After carefully reviewing the grievant's behavior, I am in


     agreement with the Company that the grievant needed to be disciplined for his behavior.



          The question arises as to whether or not the grievant's termination was justified.


     When making a just cause review one element is for the employer to conduct a full and


     fair investigation to determine what actually occurred, for the purpose of determining if


     the discipline issued was fairly administered under the specific circumstances. What


     occurred in this situation was an incident that took place, initiated by Ms. Hunter, which


     ultimately resulted in the grievant sending an inappropriate text to Ms. Hunter. It is clear


     that Article 1 1 . Section 1 of the Agreement provides that it shall be unlawful to have


     discrimination against any employee because of an employee's race or color, but such


     section also prohibits discrimination against any employee because of such employee's


     sexual orientation. In this case, the evidence clearly shows that Ms. Hunter was affected


                                              13
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 15 of 16 PageID #: 28



     because of her race or color, but as the unrefuted evidence has shown, the grievant, being


     known to his co-workers as being gay, may have been affected as was Ms. Hunter, but


     under the language involving sexual orientation. I am not saying that the grievant was


     justified in sending the text in question to Ms. Hunter because as I indicated, he was not


     justified in sending such text, and he needed to be disciplined for such text. The problem


     with the Company's investigation of the incident was that it did not consider whether or


     not the grievant' s rights were also violated under the Agreement and the applicable


     Company policies and provisions. I am not saying that Ms. Hunter's comments were


     inappropriate or that she needed to be disciplined. What I am saying is that Ms. Hunter's


     comments should have at least been investigated as part of the incident which occurred.


     The evidence shows there was no such investigation to determine if the grievant's rights

     were also violated, or if there was such an investigation, the Company decided there was


     no problem with Ms. Hunter's words or actions on the day in question. In my considered

     opinion, the investigation that occurred in this instance was not complete. Because the


     applicable Agreement provision and policies refer to unlawful or illegal discrimination


     against any employee because of such employee's race, color, religion, sex, sexual


     orientation, age, disability or national origin; or because of his activities in behalf of the


     Union; or because he is a disabled veteran of the Vietnam era. It is reasonable to conduct


     that Ms. Hunter's comments during the incident may have had an inappropriate effect on


     the grievant, who is known to be gay. Because the Company did not have a complete


     investigation of the incident in question, it is my determination that there needs to be a


     reduction in the disciplinary penalty given to the grievant. While I am not saying that Ms.


     Hunter needed to be disciplined, it is my opinion that the applicable Agreement provision




                                                14
Case 1:20-cv-00035-TSK Document 1-1 Filed 02/27/20 Page 16 of 16 PageID #: 29




     and policies were applicable to both Ms. Hunter and the grievant, and based upon the

     evidence provided, the Company gave Ms. Hunter a pass without a complete


     investigation, while the grievant was terminated. This scenario, in my opinion, has


     created a disparate situation, justifying a reduction in the disciplinary penalty given the


     grievant.



                                           AWARD



         The Company was justified in issuing discipline to the grievant for the text he sent to


     Ms. Hunter. For the reasons mentioned above, his termination is reduced to a six month

     suspension. He is to be returned to work and be made whole for all loses he incurred


     following the six month suspension.




                                                           William J. Mij
                                                           Arbitrator
                                                           December 1,2019




                                              15
